Title: From George Washington to Jonathan Trumbull, Jr., 4 December 1788
From: Washington, George
To: Trumbull, Jonathan Jr.



My dear Sir,
Mount Vernon Decr 4th 1788.

It is sometime since I had the pleasure to receive your favor of the 28th of October—but as I had nothing particular to send in return, I postponed writing until the present time to see whether any thing new would turn up. Nothing of importance has occurred. But in the meantime, I was extremely happy to find that your state was going on so well as to fœderal affairs; and you will permit me to say that I have been not a little pleased with observing that your name stood so high in the nomination for representatives to Congress.
In general the appointments to the Senate seem to have been very happy. Much will depend upon having disinterested and respectable characters in both Houses. For if the New Congress should be composed of characters in whom the citizens will naturally place a confidence, it will be a most fortunate circumstance

for conciliating their good will to the government—and then, if the government can be carried on without touching the purses of the people too deeply, I think it will not be in the power of the adversaries of it, to throw every thing into confusion, by effecting premature amendments. A few months will, however, shew what we are to expect.
I believe you know me sufficiently well, my dear Trumbull, to conceive that I am very much perplexed & distressed in my own mind, respecting the subject to which you allude. If I should (unluckily for me) be reduced to the necessity of giving an answer to the question, which you suppose will certainly be put to me, I would fain do what was in all respects best. But how can I know what is best, or on what shall I determine? May Heaven assist me in forming a judgment: for at present, I see nothing but clouds and darkness before me. Thus much I may safely say to you in confidence; if ever I should, from any apparent necessity, be induced to go from home in a public character again—it will certainly be the greatest sacrafice of feeling & happiness that ever was or ever can be made by him, who will have, in all situations, the pleasure to profess himself, with sentiments of real esteem Your Affecte friend and Obedt Servant

Go: Washington

